DETAILED ACTION
Claims 1, 4-8, 10-14, 16-23, 25-27, 33-34, 36, 39-43 are pending, and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-34, 36, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 33: The Specification has no mention of displaying a second map that represents at least the second area, wherein displaying the third indication comprises at 
For claim 34: The Specification has no mention of refraining from displaying, on the second map, a second icon associated with the second A/V device, the second location being located outside of the second area.
For claim 36: The Specification has no mention of based at least in part on the selection, displaying a list of videos; generating third input data; and determining that the third input data corresponds to a selection associated with a video from list of videos, the video represented by the image data, and wherein displaying the one or more images represented by the image data is based at least in part on the selection associated with the video.
It is not clear how the third input data corresponds to a selection associated with a video from list of videos, the video represented by the image data, and wherein displaying the one or more images represented by the image data is based at least in part on the selection associated with the video.
For claim 42: The Specification has no mention of wherein the indication if a first indication, and wherein the method further comprises displaying, on the map, a second indication that the consent for sharing the image data has been received.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
Claims 1, 11-14, 16, 26-27, 33-34, 39-43 are rejected under 35 U.S.C. § 103 as being un-patentable over U.S. Patent Application Publication Number 2012/0313755 attributed to Gutierrez et al. (hereafter referred to as Gutierrez) and U.S. Patent Number 6,658,091 attributed to Naidoo et al. (hereafter referred to as Naidoo. 
	Regarding claim 1: Gutierrez discloses a method, comprising: displaying, on a display, a map of a first area [0047, figure 2]; displaying, on the map, a first indication of a first location associated with a first audio/video recording and communication device (A/V device) [0048, 0050, figure 3]; displaying, on the map, a second indication of a second location associated with a second A/V device [figure 3, 0048]; generating first input data [figure 3: clearly indicates generation of input data, 0050, figure 12-13]; 
determining based at least in part on the first input data, a second area on the map, the second area including the first location [figure 3, 0050, figure 12-13]; displaying a third indication that the first A/V device is located within the second area and generated image data [figure 3, figure 8]; generating second input data [figure 5: the user may select the camera at node P32 by clicking on the node in the map or by clicking on the camera name in the network control area 204 the screen 502 may pop up when the user hovers a "mouse" icon over a particular node. Also a video pop up screen 502 pop up showing a real-time video 510 or still image of the current video/image data generated by the camera along with header information 512, 0055, 0056]; determining that the second input data corresponds to a selection of the third indication [figure 5: the user may select the camera at node P32 by clicking on the node in the map or by clicking on the camera name in the network control area 204 the screen 502  0055, 0056, 0063]; andLee &Hayes2 of 17R140-0219US Serial No. 15/387,471displaying, on the display one or more images represented by the image data [510 of figure 5, 0055]; 
Gutierrez discloses several inputs as has been pointed out above; he does not detail on the number of inputs. Having the teachings of Gutierrez, one of ordinary skill can come up with their own choice on the number regarding the number of inputs; that’s merely a design/implementation detail.
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez before him/her, before the effective filing date of the claimed invention to have specific number of inputs to accommodate some user who may prefer a certain number of inputs.
Gutierrez does not disclose based at least in part on the selection, sending a request for consent for sharing the image data and based at least in part on the consent being received, receiving the image data from one or more computing devices.
Naidoo discloses based at least in part on the selection, sending a request for consent for sharing the image data and based at least in part on the consent being received, receiving the image data from one or more computing devices [column 11, line 11-14]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo before him/her, before the effective filing date of the claimed invention to incorporate Naidoo’s teachings of consent into Gutierrez to secure the image data.

Regarding claim 12: The method of claim 1, further comprising displaying information associated with the image data, the information including at least one of the first location or a date and time that the image data was generated [Gutierrez: 0050, figure 3].
Regarding claim 13: The method of claim 1, wherein: displaying the third indication comprises at least displaying, on the display an icon associated with the image data; determining that the second input data corresponds to the selection of the third indication comprises determining that the third input data corresponds to a selection of the icon [Gutierrez: 0055].
Regarding claim 14: The method of claim 1 further comprising: displaying, an icon associated with the image data, generating third input data [Gutierrez: figure 5, figure 8, figure 12-13]; determining that the third input data corresponds to a selection of the icon [Gutierrez: figure 8]; and causing the image data to be associated with a group of videos [Gutierrez: figure 8].
For claim 33: The method of claim 1, wherein the map is a first map, and wherein the method further comprises: displaying a second map that represents at least the second area, wherein displaying the third indication comprises at least displaying, on the second map, a first icon that indicates that the first location associated with the first Lee&Hayes8 of 20R140-0219US Serial No. 15/387,471A/V device is located within the second area [Gutierrez: figure 2, figure 5].  

For claim 39: The method of claim 1, further comprising displaying a fourth indication that the consent for sharing the image data has been received [Naidoo: column 11, line 11-14].  
For claim 40: The first electronic device of claim 16, the more computer-readable media storing further instructions that, when executed by the one or more processors, cause the first electronic device to perform further operations comprising sending a request for the consent to receive the image data [Naidoo: column 11, line 11-14].  
For claim 41: Gutierrez discloses a method comprising: receiving a first input indicating an area of interest [0047, 0048]; displaying, on a display, a map that includes the area of interest [figure 2-3]; displaying, on the map, an indication that an electronic device is located within the area of interest [figure 3, 0050]; receiving a second input associated with the electronic device [figure 5: the user may select the camera at node P32 by clicking on the node in the map or by clicking on the camera name]; based at least in part on receiving the second input, sending, to one or more computing devices, a request for image data generated by the electronic device [figure 5: the user may select the camera at node P32 by clicking on the node in the map or by clicking on the camera name in the network control area 204 the screen 502 may pop up when the user hovers a "mouse" icon over a particular node. Also a video pop up screen 502 pop up showing a real-time video 510 or still image of the current video/image data generated by the camera along with header information 512, 0055]; 

It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez before him/her, before the effective filing date of the claimed invention to have specific number of inputs to accommodate some user who may prefer a certain number of inputs.
Gutierrez does not disclose based at least in part on consent being received for sharing the image data, receiving the image data from one or more computing devices and displaying, on the display, one or more images represented by the image data.  
Naidoo discloses based at least in part on consent being received for sharing the image data, receiving the image data from one or more computing devices and displaying, on the display, one or more images represented by the image data [column 11, line 11-14]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo before him/her, before the effective filing date of the claimed invention to incorporate Naidoo’s teachings of consent into Gutierrez to secure the image data.
For claim 42: The method of claim 41, wherein the indication if a first indication, and wherein the method further comprises displaying, on the map, a second indication that the consent for sharing the image data has been received [Naidoo: column 11, line 11-14].

Claims 16, 26-27 are rejected using the same rationale as claims 1, 11-12 respectively.
Claims 10, 17-18, 25, 36 are rejected under 35 U.S.C. § 103 as being unpatentable Gutierrez and Naidoo and U.S. Patent Application Publication Number 2009/0015672 attributed to Clapp et al. (hereafter referred to as Clapp). 
Regarding claim 10: Neither Gutierrez nor Naidoo discloses displaying a number that indicates a number of videos associated with the first A/V device.
Clapp discloses displaying a number of videos associated with the first A/V device [0048, 410 of figure 4].
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo and Clapp before him/her, before the effective filing date of the claimed invention to incorporate Clapp’s teachings into Gutierrez and Naidoo and have displaying a number that indicates a number of videos associated with the first A/V device in order to provide more information which would add more value to the system. One of ordinary skill would do so to accommodate and satisfy a user who might be interested to know the number.
For claim 17: The first electronic device of claim 16, wherein the location is a first location, and wherein the one or more computer-readable media storing store further instructions that, when executed by the one or more processors, cause the first electronic device to perform further operations comprising: generating third input data 
Neither Gutierrez nor Naidoo discloses displaying, on the map, a first icon associated with the second location, the first icon being a first type.  
Clapp discloses displaying, on the map, a first icon associated with the second location, the first icon being a first type [figure 4, 0047].
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo and Clapp before him/her, before the effective filing date of the claimed invention to incorporate icon as taught by Clapp into Gutierrez and Naidoo to distinguish location. One of ordinary skill in art would do so because Gutierrez already discloses that map can display different icon symbols [0047, figure 3].
Lee &Hayes5 of 19R140-0219USSerial No. 15/387,471For claim 18: The first electronic device of claim 17, wherein the first indication includes a second icon of a second type that is different than the first type [Clapp: figure 4, 0047].
For claim 36: The method of claim 1, further comprising: based at least in part on the selection, displaying a list of videos [Clapp: 410 of figure 4]; generating third input data [Clapp: 0048]; and determining that the third input data corresponds to a selection associated with a video from list of videos, the video represented by the image data, and wherein displaying the one or more images represented by the image data is based at least in part on the selection associated with the video [Clapp: 0048, 410 of figure 4].  
Claim 25 is rejected using the same rationale as claim 10.
s 4-5, 8, 19-20, 23 are rejected under 35 U.S.C. § 103 as being un-patentable over Gutierrez and Naidoo and U.S. Patent Application Publication Number 2009/0322874 attributed to Knutson et al. (hereafter referred to as Knutson). 
Regarding claim 4: Gutierrez discloses generating third input data [figure 12-13]. Neither Gutierrez nor Naidoo discloses determining based at least in part on the third input data, a range of at least one of a date or a time.
Knutson discloses determining based at least in part on the third input data, a range of at least one of a date or a time [Knutson: 390 of figure 7J].
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo and Knutson before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Knutson regarding date/time into Gutierrez and Naidoo in order to get information targeted on a specific time.
Regarding claim 5: The method of claim 4, further comprising: determining an additional time that the first A/V device generated the image data; and determining that the additional time satisfies the range [Knutson: 394 of figure 7K].
Regarding claim 8: The method of claim 1, further comprising generating third input data [Knutson: figure 7A]; determining, based at least in part on the third input data, at least one of a case number or an incident number [Knutson: 306 of figure 7A].
Claims 19-20, 23 are rejected using the same rationale as claims 4-5, 8 respectively.
s 6-7, 21-22 are rejected under 35 U.S.C. § 103 as being un-patentable over Gutierrez and Naidoo and U.S. Patent Application Publication Number 2004/0006425 attributed to Wood et al. (hereafter referred to as Wood). 
Regarding claim 6: Neither Gutierrez nor Naidoo discloses displaying, on the map, a polygon representing the second area.
Wood discloses displaying, on the map, a polygon representing the second area [Wood: 0030, figure 4, user may define a polygon representing the area of interest on display].
It would have been obvious to one of ordinary skill in the art, having the teachings of Gutierrez and Naidoo and Wood before him/her, before the effective filing date of the claimed invention to incorporate a polygon as taught by Wood into Gutierrez and Naidoo to accommodate the user who may prefer to draw a polygon on the map, the polygon representing the second area.
Regarding claim 7: The method of claim 1, further comprising displaying, on the map, a radius representing the second area [Wood: 0030, figure 4].
Claims 21-22 are rejected using the same rationale as claims 6-7 respectively.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,650,247 and further in view of Gutierrez. Although the claims at issue are not identical, they are not patentably distinct from each other.
For independent claim 1, 41: Claim 1 of U.S. Patent No. 10,650,247 is written in media form whereas claims 1, 41 of the instant application are written in method form. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of U.S. Patent No. 10,650,247 is narrower than the claims 1, 41 of the instant application. Claim 1 of U.S. Patent No. 10,650,247 does not expressively 
For independent claim 16: Claim 1 of U.S. Patent No. 10,650,247 is written in media form whereas claim 16 of the instant application is written in product form. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of U.S. Patent No. 10,650,247 is narrower than the claim 16 of the instant application. Claim 1 of U.S. Patent No. 10,650,247 does not expressively mention graphical user interface. Gutierrez discloses graphical user interface at least in figure 5. It would have been obvious to one of ordinary skill in the art to incorporate the well-known graphical user interface to take the advantage of the ease of use of such interface.
Response to Arguments
For 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims:
For claims 33, 34: The applicant explains as below:
Paragraphs [00104]-[00107] describe that the map illustrated in Figure 4 may include a different map than the map illustrated in Figure 3. As such, Applicant respectfully submits that there is sufficient written description for the “second map” recited by claims 33 and 34. 
But figure 3 and figure 4 appear to be same map and the above mentioned paragraphs are silent on a second map as described by the claim language.

Furthermore, Applicant respectfully submits that support for claim 36 can also be found at least in Figure 4 and paragraphs [00104]-[00107] of the application. More specifically, the GUI 400 of Figure 4 includes icons 404(200) indicating the number of videos and a list of videos 432 that meet the requester’s criteria. As such, Applicant respectfully submits that there is sufficient written description for the “list of videos” recited by claim 36.
The GUI 400 of Figure 4 may include icons 404 (200) indicating the number of videos and a list of videos 432 but it is not clear how the third input data corresponds to a selection associated with a video from list of videos, the video represented by the image data, and wherein displaying the one or more images represented by the image data is based at least in part on the selection associated with the video.
For claim 42: This newly added claim has no support in the specification.
For Double Patenting Rejection: 
Rejection has been updated. Applicant has requested that the provisional double patenting rejections be held in abeyance until all other grounds of rejections are resolved.
For 35 U.S.C. §103 rejection: 
The applicant does not mention which paragraph and/or figure in the originally filed application support the claim amendments.
Applicant's arguments filed have been fully considered but they are not persuasive. 
The applicant reproduces claim 1 language and makes statements as below:
Gutierrez does not teach or suggest at least, “determining that the second input data corresponds to a selection of the third indication; based at least in part on the selection, sending a request for consent for sharing the image data; [and] based at least in part on the consent being received, receiving the image data from one or more computing devices,” as amended claim 1 recites.
In the rejection of claim 1 before the present amendments, the Office cites Gutierrez, paragraphs [0055], [0056], and [0062] as allegedly teaching “determining that the third input data corresponds to a selection of the third indication; and displaying, on the display, one or more images represented by the image data.” Office Action, p. 5. However, in the rejection of previously presented claim 37, the Office acknowledges that Gutierrez does not teach or suggest “displaying the third indication further indicates that consent has been provided for sharing the image data.” Id., p. 10.
The applicant then reproduces Gutierrez and makes the statement below:
As shown, Gutierrez describes that a user may select a camera, which then causes a video pop up screen to show a real-time video or still image generated by the camera. Id. Gutierrez does not teach or suggest that, when the user selects the camera, a “request for consent for sharing” the real-time video or still image is sent. Additionally, Gutierrez does not teach or suggest that the device receives the real-time video or still image based on “consent being received.” For instance, Gutierrez does not teach or suggest any type of “consent” for sharing the real-time video or still image. Consequently, Gutierrez does not teach or suggest “determining that the second input data corresponds to a selection of the third indication; based at least in part on the selection, sending a request for consent for sharing the image data; [and] based at least in part on the consent being received, receiving the image data from one or more computing devices,” as amended claim 1 recites.
Additionally, in the rejection of previously presented claim 37, the Office cites
US Patent No. 6,658,091 to Naidoo, et al. (hereinafter, “Naidoo”), column 11 as allegedly teaching, “displaying the third indication further indicates that consent has been provided for sharing the image data.” Office Action, p. 10. However, Naidoo states: 
When a guest user performs lifestyle monitoring, the guest user will have limited access to security system 100. Thus, guest users may not have full access to all cameras 112 and all audio stations 107 at all times. For example, remote user 152 may be able to access video from a camera 112 in a kitchen twenty-four hours a day, but may never be able to monitor audio or video from a bedroom. As another example, remote user 152 may be given permission to view video from several cameras 112 on a particular day, but only on that particular day. Remote user 152 may also be given permission to only access certain audio stations 107. Naidoo, col. 11,11. 5-15.
As shown, Naidoo describes providing a remote user with access to video from a camera. Id. Naidoo does not teach or suggest that, when the remote user selects the camera, a “request for consent for sharing” video is sent. Consequently, the combination of Gutierrez and Naidoo does not teach or suggest “determining that the second input data corresponds to a selection of the third indication; based at least in part on the selection, sending a request for consent for sharing the image data; [and] based at least in part on the consent being received, receiving the image data from one or more computing devices,” as amended claim 1 recites.

When a guest user performs lifestyle monitoring, the guest user will have limited access to security system 100. Thus, guest users may not have full access to all cameras 112 and all audio stations 107 at all times. For example, remote user 152 may be able to access video from a camera 112 in a kitchen twenty-four hours a day, but may never be able to monitor audio or video from a bedroom. As another example, remote user 152 may be given permission to view video from several cameras 112 on a particular day, but only on that particular day. Remote user 152 may also be given permission to only access certain audio stations 107.
In other words, there is no sharing unless the request for consent for sharing is successful. 
There is no other new line of arguments.
Conclusion
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Anita D. Chaudhuri/
Examiner, Art Unit 2173

                                                                                                                                                                                                                                                                                                                                      /KIEU D VU/Supervisory Patent Examiner, Art Unit 2173